    Case 5:20-cv-03178-SAC Document 3 Filed 07/08/20 Page 1 of 4




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


ANGELO ORTEGA-CADELAN,

                             Petitioner,

           v.                                       CASE NO. 20-3178-SAC

DON LANGFORD,


                             Respondent.


                          ORDER TO SHOW CAUSE

     This matter is a petition for habeas corpus filed under 28 U.S.C.

§ 2254. Petitioner proceeds pro se. The Court has conducted an initial

review of the petition under Rule 4 of the Rules Governing Habeas

Corpus. For the reasons that follow, the Court directs petitioner to

show cause why this matter should not be dismissed due to the failure

to commence this action within the one-year limitation period.

                                Background

     Petitioner was convicted upon his guilty plea in the District

Court of Sedgwick County, Kansas. The Kansas Supreme Court denied his
appeal from the sentence. State v. Ortega-Cadelan, 194 P.3d 1195 (Kan.

2008). Petitioner filed a post-conviction action under K.S.A. 60-1507

on October 20, 2009, and he voluntarily dismissed his appeal from that

action on May 1, 2012.

     On May 31, 2012, petitioner filed a second action under K.S.A.

60-1507. The state district court denied relief, and the Kansas Court

of Appeals affirmed that decision on November 7, 2014. The Kansas
Supreme Court denied review on July 22, 2015.

     On July 7, 2017, petitioner filed a motion to correct illegal

sentence. The state district court denied relief, and on August 30,
    Case 5:20-cv-03178-SAC Document 3 Filed 07/08/20 Page 2 of 4




2019, the Kansas Court of Appeals affirmed in part and remanded the

matter with directions. The Kansas Supreme Court denied review on

February 27, 2020.

     Petitioner filed the present petition for habeas corpus on July

1, 2020.

                                 Analysis

     This matter is governed by the Antiterrorism and Effective Death

Penalty Act (AEDPA). The AEDPA established a one-year statute of

limitations for filing a habeas corpus petition under 28 U.S.C. § 2254.

28 U.S.C. § 2244(d)(1). Generally, the limitation period begins to

run on “the date on which the judgment [becomes] final by the

conclusion of direct review or the expiration of the time for seeking

such review.” Id.

     The Supreme Court has stated that “direct review” concludes when

the availability of direct appeal in the state courts and request for

review in the U.S. Supreme Court have been exhausted. Jimenez v.

Quarterman, 555 U.S. 113, 119 (2009). Under the Rules of the Supreme

Court, a petitioner has ninety days from the conclusion of direct
appeal to seek certiorari in the Supreme Court. U.S. S. Ct. Rule 13.

If the petitioner does not seek certiorari review, the one-year

limitation period begins to run at the end of the ninety-day period.

United States v. Hurst, 322 F.3d 1256, 1259 (10th Cir. 2003)(internal

quotations omitted).

     The one-year limitation period is tolled, or paused, by statute

during “[t]he time … which a properly filed application for State

post-conviction or other collateral review with respect to the
pertinent judgment or claim is pending.” 28 U.S.C. § 2244(d)(2).

     The limitation period also may be subject to equitable tolling
    Case 5:20-cv-03178-SAC Document 3 Filed 07/08/20 Page 3 of 4




in “rare and exceptional circumstances.” Gibson v. Klinger, 232 F.3d

799, 808 (10th Cir. 2000) (quotations omitted). To qualify for

equitable tolling, a petitioner must show “(1) that he has been

pursuing his rights diligently, and (2) that some extraordinary

circumstance stood in his way and prevented timely filing.” Holland

v. Florida, 560 U.S. 631, 649 (2010) (quotations omitted). “An inmate

bears a strong burden to show specific facts to support his claim of

extraordinary circumstances and due diligence.” Yang v. Archuleta,

525 F.3d 925, 928 (10th Cir. 2008) (brackets and quotations omitted).

      Petitioner’s conviction became final when the ninety-day period

for seeking review in the U.S. Supreme Court expired on January 29,

2009. The limitation period began to run on January 30, 2009, and ran

until petitioner filed his post-conviction action under K.S.A.

60-1507 on October 30, 20091. That filing tolled the limitation period

at 273 days, with 92 days remaining. The period resumed running when

petitioner voluntarily dismissed the appeal from the post-conviction

action on May 1, 2012, and ran until he filed his second action under

K.S.A. 60-1507 on May 31, 2012. At that point, 29 more days had run
on the one-year period, leaving 63 days remaining. The limitation

period remained tolled until July 22, 2015, when the Kansas Supreme

Court denied review in that matter. The limitation period began to

run on July 23, 2015, and expired on September 23, 2015.

                             Order to Show Cause

      Because petitioner did not file the petition within the one year

allowed by statute, the Court directs him to show cause why this matter

should not be dismissed. Petitioner’s response is due August 10, 2020.


1 On December 31, 2009, petitioner filed a petition under § 2254, Case No.
09-3284-SAC, Ortega-Cadelan v. Goddard. That matter was dismissed without prejudice
on February 10, 2010, to allow petitioner to exhaust state court remedies.
    Case 5:20-cv-03178-SAC Document 3 Filed 07/08/20 Page 4 of 4




The failure to file a timely response may result in the dismissal of

this matter without additional notice.

     IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including August 10, 2020, to show cause why this matter should

not be dismissed.

     IT IS SO ORDERED.

     DATED:   This 8th day of July, 2020, at Topeka, Kansas.



                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
